      Case 4:19-cv-00372-RGE-HCA Document 1 Filed 11/18/19 Page 1 of 10



                       UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF IOWA, CENTRAL DIVISION

EUGENE SCALIA, Secretary of Labor,                            )
United States Department of Labor,                            )
                                                              )
                                      Plaintiff,              )
                                                              )      CIVIL ACTION
                          v.                                  )
                                                              )      Case No. 4:19-CV-372
BEN SHINN TRUCKING, INC.;                                     )
ROGER SHINN, an individual, and the                           )
SHINN 401(k) RETIREMENT PLAN;                                 )
                                                              )
                                      Defendants.             )
                                                              )

                                          COMPLAINT

       Plaintiff, EUGENE SCALIA, Secretary of Labor, United States Department of Labor

("Secretary"), alleges:

                                 JURISDICTION AND VENUE

       1.      This cause of action arises under the Employee Retirement Income Security Act of

1974 ("ERISA"), as amended, 29 U.S.C. §§ 1001, et seq., and is brought by the Secretary under

ERISA § 502(a)(2) and (5), 29 U.S.C. § 1132(a)(2) and (5), to enjoin acts and practices which

violate the provisions of Title I of ERISA, to obtain appropriate relief for breaches of fiduciary

duty under ERISA § 409, 29 U.S.C. § 1109, and to obtain such further equitable relief as may be

appropriate to redress violations and to enforce the provisions of Title I of ERISA.

       2.      This court has jurisdiction over this action pursuant to ERISA § 502(e)(1), 29

U.S.C. § 1132(e)(1).

       3.      The Shinn 401(k) Retirement Plan (“Plan") is an employee benefit plan within the

meaning of ERISA § 3(3), 29 U.S.C. § 1002(3), which is subject to the provisions of Title I of

ERISA, pursuant to ERISA § 4(a), 29 U.S.C. § 1003(a).

                                                   1
      Case 4:19-cv-00372-RGE-HCA Document 1 Filed 11/18/19 Page 2 of 10



       4.      Venue of this action lies in District Court for the Southern District of Iowa,

Central Division, pursuant to ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2), because the Plan was

administered in Eddyville, Iowa, within this district.

                                         DEFENDANTS

       5.      The Plan was sponsored by Ben Shinn Trucking, Inc. (the “Company” or “Shinn

Trucking”), which was incorporated in the state of Iowa effective on January 1, 1981.

       6.      The Plan was established in 1994 as a defined contribution plan that allows

employees to make voluntary salary deferral contributions through payroll withholdings.

        7.     The Plan is named as a defendant herein pursuant to Federal Rule of Civil

Procedure Rule 19(a) solely to assure that complete relief can be granted.

        8.     From at least November 8, 2013 through the present date, Defendant Shinn

Trucking was Plan Sponsor and Plan Administrator for the Plan; was a fiduciary of the Plan

within the meaning of ERISA § 3(21)(A), 29 U.S.C. § 1002(21)(A); and was a party in interest to

the Plan within the meaning of ERISA § 3(14)(A) and (C), 29 U.S.C. § 1002(14)(A) and (C).

        9.     From at least November 8, 2013 through the present date, Defendant Roger Shinn

(“Defendant Shinn”) was the President and owner of Shinn Trucking; was a trustee of the Plan;

was a fiduciary of the Plan within the meaning of ERISA § 3(21)(A), 29 U.S.C. § 1002(21)(A);

and was a party in interest to the Plan within the meaning of ERISA § 3(14)(A), (E) and (H), 29

U.S.C. § 1002(14)(A), (E) and (H).

       10.     Defendant Shinn exercised discretionary authority and control respecting the

management and disposition of the Plan’s assets and was a fiduciary of the Plan, within the

meaning of ERISA § 3(21)(A)(i) and (iii), 29 U.S.C. § 1002(21)(A)(i) and (iii); he was also a

party in interest to the Plan, within the meaning of ERISA § 3(14)(A) and (H), 29 U.S.C.



                                                 2
        Case 4:19-cv-00372-RGE-HCA Document 1 Filed 11/18/19 Page 3 of 10



§ 1002(14)(A) and (H). Upon information and belief, Defendant Shinn controlled the

Company’s assets, including the Plan assets that were commingled with the Company’s accounts.

Defendant Shinn also executed a Fiduciary Certification of Investment Powers with the Plan’s

broker-dealer on June 29, 2016.

                                            COUNT I

         (Failure To Remit Employee Salary Deferral Contributions And Participant Loan
                                  Repayments To The Plan)

        11.    Paragraphs 1 through 10 above are re-alleged and incorporated herein.

        12.    The Plan’s governing documents provided in pertinent part that participants could

make pre-tax contributions to the Plan from their compensation.

        13.    The Plan’s governing documents provided that its participants could obtain

participant loans from their individual Plan accounts.

        14.    From November 8, 2013 through December 23, 2016, Defendant Shinn Trucking

withheld $12,156.12 from its employees’ pay as salary deferral contributions and participant loan

repayments intended for the Plan. Defendant Shinn Trucking retained the withheld employee

salary deferral contributions and participant loan repayments in its bank account, never remitted

them to the Plan, and used them to pay Shinn Trucking expenses.

        15.    From at least November 8, 2013 through December 23, 2016, Defendant Shinn

exercised authority and control over whether Shinn Trucking remitted withheld employee salary

deferral contributions and loan repayments to the Plan.

        16.    As Trustee to the Plan, Defendant Shinn failed to ensure that the employees’

salary deferral contributions and participant loan repayments to the Plan were remitted to the

Plan.

        17.    Based on the facts described in paragraphs 11 through 15 above, Defendants

                                                3
      Case 4:19-cv-00372-RGE-HCA Document 1 Filed 11/18/19 Page 4 of 10



Shinn Trucking and Shinn:

               A.      failed to hold all assets of the Plan in trust in violation of ERISA § 403(a),

11 U.S.C. § 1103(a);

               B.      permitted the Plan’s assets to inure to the benefit of the employer and

failed to hold them for the exclusive purpose of providing benefits to Plan participants and their

beneficiaries and defraying reasonable expenses of Plan administration in violation of ERISA

§ 403(c)(1), 29 U.S.C. § 1103(c)(1);

               C.      failed to act solely in the interest of Plan participants and their

beneficiaries and for the exclusive purpose of providing benefits to Plan participants and their

beneficiaries and defraying reasonable expenses of the Plan administration, in violation of

ERISA § 404(a)(1)(A), 29 U.S.C. § 1104(a)(1)(A);

               D.      failed to discharge their duties with respect to the Plan with the requisite

degree of care, skill and prudence, and diligence under the circumstances then prevailing, which

prudent person acting in like capacity and familiar with such matters would use the conduct of an

enterprise of like character and with like aims, in violation of § 404(a)(1)(B) of ERISA, 29

U.S.C. § 1104(a)(1)(B);

               E.      failed to discharge their duties with respect to the Plan in accordance with

the documents and instruments governing the plan, insofar as such documents and instruments

are consistent with ERISA, in violation of ERISA § 404(a)(1)(D), 29 U.S.C. § 1104(a)(1)(D);

               F.      caused the Plan to engage in transactions which they knew or should have

known constituted a direct or indirect transfer to, or use by or for the benefit of, a party in

interest, of assets of the Plan, in violation of ERISA § 406(a)(1)(D), 29 U.S.C. § 1106(a)(1)(D);

               G.      dealt with assets of the Plan in their own interest in violation of ERISA



                                                   4
      Case 4:19-cv-00372-RGE-HCA Document 1 Filed 11/18/19 Page 5 of 10



§ 406(b)(1), 29 U.S.C. § 1106(b)(1); and

               H.      acted on behalf of a party whose interests are adverse to the interests of the

Plan or the interests of its participants and beneficiaries, in violation of ERISA § 406(b)(2), 29

U.S.C. § 1106(b)(2).

       18.     As a direct and proximate result of Defendants Shinn Trucking and Shinn’s

fiduciary breaches, the Plan suffered injury and losses for which they are personally liable and

subject to appropriate equitable relief, pursuant to ERISA § 409, 29 U.S.C. §1109.

                                            COUNT II

     (Failure To Remit Employee Salary Deferral Contributions And Participant Loan
                     Repayments To The Plan In A Timely Manner)

       19.     Paragraphs 1 through 10 above are re-alleged and incorporated herein.

       20.     From pay periods ending November 8, 2013 through July 27, 2018, Defendant

Shinn Trucking withheld at least $517,914.57 in employee salary deferral contributions and

participant loan repayments from employees’ paychecks for contribution to the Plan.

       21.     In accordance with 29 C.F.R. § 2510.3-102, participant contributions and

participant loan repayments were required to be forwarded to the Plan on the earliest date on

which such contributions could reasonably be segregated from the employer's general assets.

Upon information and belief, the Company’s payroll processes and remittance history were such

that the participant contributions could reasonably be segregated and forwarded to the Plan

within at least seven (7) business days of each pay date.

       22.     From pay periods ending November 8, 2013 through July 27, 2018, Defendant

Shinn Trucking failed to remit $465,296.76 in employee salary deferral contributions and

participant loan repayments to the Plan in a timely manner and retained those amounts in its

corporate bank account until they were remitted.

                                                 5
      Case 4:19-cv-00372-RGE-HCA Document 1 Filed 11/18/19 Page 6 of 10



       23.     From November 8, 2013 through July 27, 2018, Defendant Shinn exercised

authority and control over whether Shinn Trucking remitted the $465,296.76 in employee salary

deferral contributions and participant loan repayments to the Plan in a timely manner.

       24.     As Trustee to the Plan, Defendant Shinn failed to ensure that the salary deferral

contributions and participant loan repayments were timely remitted to the Plan.

       25.     Based on the facts described in paragraphs 18 through 23 above, Defendants

Shinn Trucking and Shinn:

               A.      failed to hold all assets of the Plan in trust in violation of ERISA § 403(a),

11 U.S.C. § 1103(a);

               B.      permitted the Plan’s assets to inure to the benefit of the employer and

failed to hold them for the exclusive purpose of providing benefits to Plan participants and their

beneficiaries and defraying reasonable expenses of Plan administration in violation of ERISA

§ 403(c)(1), 29 U.S.C. § 1103(c)(1);

               C.      failed to act solely in the interest of Plan participants and their

beneficiaries and for the exclusive purpose of providing benefits to Plan participants and their

beneficiaries and defraying reasonable expenses of the Plan administration, in violation of

ERISA § 404(a)(1)(A), 29 U.S.C. § 1104(a)(1)(A);

               D.      failed to discharge their duties with respect to the Plan with the requisite

degree of care, skill and prudence, and diligence under the circumstances then prevailing, which

prudent person acting in like capacity and familiar with such matters would use the conduct of an

enterprise of like character and with like aims, in violation of § 404(a)(1)(B) of ERISA, 29

U.S.C. § 1104(a)(1)(B);

               E.      failed to discharge their duties with respect to the Plan in accordance with



                                                  6
      Case 4:19-cv-00372-RGE-HCA Document 1 Filed 11/18/19 Page 7 of 10



the documents and instruments governing the plan, insofar as such documents and instruments

are consistent with ERISA, in violation of ERISA § 404(a)(1)(D), 29 U.S.C. § 1104(a)(1)(D);

               F.      caused the Plan to engage in transactions which they knew or should have

known constituted a direct or indirect transfer to, or use by or for the benefit of, a party in

interest, of assets of the Plan, in violation of ERISA § 406(a)(1)(D), 29 U.S.C. § 1106(a)(1)(D);

               G.      dealt with assets of the Plan in their own interest in violation of ERISA

§ 406(b)(1), 29 U.S.C. § 1106(b)(1); and

               H.      acted on behalf of a party whose interests are adverse to the interests of the

Plan or the interests of its participants and beneficiaries, in violation of ERISA § 406(b)(2), 29

U.S.C. § 1106(b)(2).

       26.     As a direct and proximate result of the fiduciary breaches of Defendants Shinn
Trucking and Shinn, the Plan suffered injury and losses for which they are personally liable and
subject to appropriate equitable relief, pursuant to ERISA § 409, 29 U.S.C. § 1109.




                                             COUNT III

                 (Failure To Furnish An Updated Summary Plan Description)

       27.     Paragraphs 1 through 10 above are realleged and incorporated herein.

       28.     Even though there were amendments made to the Plan, Defendants Shinn

Trucking and Shinn did not ensure that the Plan’s participants and beneficiaries received an

updated Summary Plan Description after July 1, 2009.




                                                   7
        Case 4:19-cv-00372-RGE-HCA Document 1 Filed 11/18/19 Page 8 of 10



        29.    By the facts set forth in paragraphs 29 and 30 above, Defendants Shinn Trucking

and Shinn failed to furnish an updated Summary Plan Description to Plan participants and

beneficiaries in violation of ERISA § 102, 29 U.S.C. § 1022.


                                           COUNT IV

                        (Failure To Furnish Summary Annual Reports)

        30.    Paragraphs 1 through 10 above are realleged and incorporated herein.

        31.    Defendants Shinn Trucking and Shinn failed to ensure participants and

beneficiaries were furnished with Summary Annual Reports following plan years 2010 through

2018.

        32.    By the facts set forth in paragraphs 32 and 33 above, Defendant Shinn Trucking

and Shinn failed to furnish Summary Annual Reports to Plan participants and beneficiaries in

violation of ERISA § 104(b)(3), 29 U.S.C. § 1024(b)(3).


                                    PRAYER FOR RELIEF

        Wherefore, the Secretary prays for judgment:

               A.      permanently enjoining Defendants Shinn Trucking and Shinn from

violating the provisions of Title I of ERISA;

               B.      permanently enjoining Defendants Shinn Trucking and Shinn from serving

or acting as a fiduciary or service provider to any ERISA-covered employee benefit plan and

removing them from any position they now hold as a fiduciary to the Plan;

               C.      ordering Defendants Shinn Trucking and Shinn to make good to the Plan

all losses, including lost opportunity costs, resulting from fiduciary breaches committed by them

or for which they are liable;



                                                8
      Case 4:19-cv-00372-RGE-HCA Document 1 Filed 11/18/19 Page 9 of 10



               D.        requiring Defendants Shinn Trucking and Shinn to disgorge all ill-gotten

gains resulting from their violations of Title I of ERISA;

               E.        ordering Defendants Shinn Trucking and Shinn to correct the prohibited

transactions in which they engaged;

               F.        ordering Defendant Shinn Trucking to provide the Plan’s participants and

beneficiaries an updated Summary Plan Description;

               G.        ordering Defendant Shinn Trucking to provide the Plan’s participants and

beneficiaries updated Summary Annual Reports from Plan years 2010 through 2018;

               H.        requiring the Plan to set off Defendant Shinn’s individual Plan account

against the amount of losses, including lost opportunity costs, resulting from the Fiduciary

Defendants’ breaches, as authorized by Section 1502(a) of the Taxpayer Relief Act of 1997, Pub.

L. No. 105-34, § 1502(a), 111 Stat. 788, 1058-59 (1997) (codified at 29 U.S.C. § 1056(d)(4)), if

the losses are not otherwise restored to the Plan by the Defendants;

               I.        appointing an independent fiduciary;

               J.        ordering the fiduciaries to pay the reasonable fees and expenses of the

independent fiduciary;

               K.        awarding the Secretary the costs of this action; and

               L.        ordering such other just and proper relief.


                                                Kate S. O’Scannlain
                                                Solicitor of Labor

                                                Christine Z. Heri
                                                Regional Solicitor

                                                Evert H. Van Wijk
                                                Associate Regional Solicitor



                                                   9
Case 4:19-cv-00372-RGE-HCA Document 1 Filed 11/18/19 Page 10 of 10



                              /s/ Usha Rengachary
                              Usha Rengachary
                              Attorney
                              California No. 184511

                              Attorneys for Plaintiff, U.S. Secretary of Labor
                              Office of the Solicitor
                              2300 Main Street
                              Suite 1020
                              Kansas City, MO 64108
                              Telephone: (816) 285-7260
                              Fax: (816) 285-7287
                              E-mail: usha.rengachary@dol.gov
                              sol.kc.docket@dol.gov




                                10
